         Case 1:19-cv-00118-LAG Document 56 Filed 12/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                           ALBANY DIVISION

MARJORIE CORNWELL MCREE,     :
et al.,                      :
                             :
        Plaintiffs,          :
                             :
v.                           :                        CASE NO.: 1:19-CV-118 (LAG)
                             :
LEATHERBROOK HOLSTEINS, LLC, :
et al.,                      :
                             :
        Defendants.          :
                             :

                                        ORDER
      Before the Court is Defendants Leatherbrook Holsteins, LLC, Leatherbrook
Holsteins #3, LLC, and Adam Graft’s Unopposed Motion to Amend (Motion) (Doc. 54).
On November 2, 2020, after receiving leave from the Court, Defendants filed a surreply in
opposition to Plaintiffs’ Motion for Preliminary Injunction. (Docs. 27, 51.) Defendants now
seek to amend their surreply by substituting footnote 10. (Doc. 54 at 1.) The Motion is
unopposed, and Defendants have submitted an amended surreply as an exhibit. (Id.; Doc. 54-
1.) The proposed amended footnote merely condenses the same facts that are in the original
footnote. (See Doc. 51 at 18 n.10; Doc. 54-1 at 18 n.10.) For good cause shown,
Defendants’ Motion is GRANTED.

      SO ORDERED, this 8th day of December, 2020.

                                         /s/ Leslie A. Gardner
                                         LESLIE A. GARDNER, JUDGE
                                         UNITED STATES DISTRICT COURT
